—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The court did not err in refusing to permit defendant to call complainant as a witness at the Wade hearing (see, United States v Wade, 388 US 218). There is no absolute right to call an identifying witness at a Wade hearing and there were no "indicia of suggestiveness” presented to the hearing court that warranted such testimony (People v Chipp, 75 NY2d 327, 339, cert denied 498 US 833). We find defendant’s sentence neither harsh nor excessive. (Appeal from Judgment of Supreme Court, Erie County, Doyle, Jr., J. — Criminal Possession Weapon, 3rd Degree.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.